Case 1:19-cv-24408-CMA Document 1-2 Entered on FLSD Docket 10/25/2019 Page 1 of 21

TAB ee]?
Case 1:19-cv-24408-CMA Document 1-2 Entered on FLSD Docket 10/25/2019 Page 2 of 21

IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT,
IN AND FOR MIAMI-DADE COUNTY, FLORIDA

Monica Beamer CIRCUIT CIVIL DIVISION
Plaintiff, CASE NO.: 2019-015638-CA-01

¥.

STATE OF FLORIDA,

THE FLORIDA HIGHWAY PATROL, a division of
Florida Department of Highway Safety and Motor Vehicles,
BOB SAINTILIEN
Individually and in his capacity
as a Florida State Trooper

Defendants,
/

AMENDED COMPLAINT

Plaintiff MONICA BEAMER, hereby files this Complaint and sues the Defendants, the
STATE OF FLORIDA (hereinafter “STATE”), THE FLORIDA HIGHWAY PATROL (hereinafter
“FHP”), BOB SAINTILIEN (hereinafter “BOB SAINTILIEN”), both individually and in his official
capacity as a Florida State Trooper of the Florida Highway Patrol, a division of the Florida Department

of Highway and Motor Vehicles, and alleges:

JURISDICTION AND VENUE

1. This is an action for damages in excess of $15,000.00, exclusive of interest, costs, and
attorneys’ fees.

2. Venue is proper in Miami-Dade County, Florida because the arrest from which this cause of
action arises occurred in Miami-Dade County, Florida.

3. This Court has Subject Matter Jurisdiction over this matter.

4. The State of Florida has waived its sovereign immunity in tort actions per Fla. Stat. $768.28
(Florida’s “Waiver of Sovereign Immunity in Tort Actions”).

5. Notice of this claim has been provided to the Defendants in accordance with Fla. Stat. §768.28,
Defendant State of Florida has denied liability, and Plaintiff has satisfied all conditions

precedent to bringing this lawsuit. See Exbibit_A
Case 1:19-cv-24408-CMA Document 1-2 Entered on FLSD Docket 10/25/2019 Page 3 of 21

PARTIES

6. Plaintiff, Monica Beamer (hereinafter “Ms. Beamer”) is sui juris and was, at all relevant times,
an adult resident of Miami-Dade County, Florida.

7. Defendant, BOB SAINTILIEN, is sui juris and was, at all relevant times, an adult resident of
Florida and a duly appointed officer of the Florida Highway Patrol, acting within the course
and scope of his employment and/or acting under color of law, and employed by the State of
Florida. The actions of BOB SAINTILIEN, as alleged herein, were taken under the color of
law employed by and serving under Defendant STATE OF FLORIDA.

8. Defendant STATE OF FLORIDA is a sovereign state, organized under the laws of the United
States, located in the State of Florida, which is responsible, through its officers, employees,
servants, and agents for enforcing the statutes, rules, and regulations of the State, and for
ensuring that its officers, employees, servants, and agents obey the laws of the United States
of America and the State of Florida.

9. Defendant FLORIDA HIGHWAY PATROL, a division of the Florida Department of
Highway Safety and Motor Vehicles, has been organized and existing under the laws of Florida
as a law enforcement agency and operates in Miami-Dade Counyy, Florida.

10. Defendant STATE OF FLORIDA, at all times material hercto, through the DEISMV,

operated and supervised the Florida Highway Patrol and its employees.

GENERAL ALLEGATIONS COMMON TO ALL COUNTS

11. On February 11", 2017, Defendant BOB SAINTILIEN, employed by Defendant FHP as a
Florida Highway Patrol Trooper, seized Plaintiff MONICA BEAMER without reasonable
suspicion or probable cause, he arrested Plaintiff MONICA BEAMER without probable
cause, and he instituted criminal charges against Plaintiff MONICA BEAMER that had no
basis in fact or probable cause.

12. On February 11", 2017, in the area of Northeast 24 Avenue and Ives Dairy Road (a.k.a. State
and/or County Road 854) in Miami, Florida, Defendant BOB SAINTILIEN was conducting
a crash investigation in the course of his duties as a Florida Highway Patrol Trooper.

13. Plaintiff MONICA BEAMER was driving on Northeast 2“ Avenue with her family when,
near the intersection of Northeast 2“ Avenue and County Road, she came to a stop due to

heavy traffic.
Case 1:19-cv-24408-CMA Document 1-2 Entered on FLSD Docket 10/25/2019 Page 4 of 21

14. While waiting in traffic, multiple vehicles exited the traffic jam by driving the wrong direction
in the opposite lane and making illegal U-turns, nearly causing accidents.

15. After a number of minutes, a tow truck arrived and removed at least one vehicle but traffic
remained at a standstill.

16. Some minutes later, muluple drivers, including Plaintiff MONICA BEAMER, honked their
car horns.

17. Defendant BOB SAINTILIEN approached Plainuff MONICA BEAMER’s vehicle and
asked Plainiff MONICA BEAMER if she was honking her car horn; Plaintiff MONICA
BEAMER cheekily responded by asking Defendant BOB SAINTILIEN if she looked like a

horn blower.
18. Defendant BOB SAINTILIEN then demanded Plaintiff MONICA BEAMER’s driver’s

license.

19. Plaintiff MONICA BEAMER accidentally handed Defendant BOB SAINTILIEN an invalid
license and, upon realizing it was an invalid license, immediately handed Defendant BOB
SAINTILIEN her current license.

20. Defendant BOB SAINTILIEN then ordered Plaintiff MONICA BEAMER to pull over and
park on the side of the road; Plaintiff MONICA BEAMER complied with the order and
Defendant BOB SAINTILIEN walked back toward Ives Dairy Road.

21. Plaintiff MONICA BEAMER, after waiting some ume for Defendant BOB SAINTILIEN to
return, exited her car and walked toward Defendant BOB SAINTILIEN in order to apologize
if she offended him.

22. Defendant BOB SAINTILIEN, upon seeing Plaintiff MONICA BEAMER, placed his hand
near his firearm and yelled at Plainuff MONICA BEAMER to get back and return to her car.

23. Plaintiff MONICA BEAMER immediately put her hands in the air, told Defendant BOB
SAINTILIEN that she meant him no harm, and complied with Defendant BOB
SAINTILIEN’s orders.

24. Upon returning to the area of her car, Plaintiff MONICA BEAMER made a couple phone
calls, she called Defendant FHP to ask for a supervisor to de-escalate Defendant BOB
SAINTILIEN’s behavior and also called a friend of hers.

. Plainuff MONICA BEAMER was speaking on the phone some small distance from her
parked car when Defendant BOB SAINTILIEN returned.

bo
ir
Case 1:19-cv-24408-CMA Document 1-2 Entered on FLSD Docket 10/25/2019 Page 5 of 21

26. Defendant BOB SAINTILIEN then arrested and handcuffed Plainuff MONICA BEAMER
and dragged her to his police car.

27. Plainiff MONICA BEAMER was unable to keep up with Defendant BOB SAINTILIEN’s
pace because Plaintiff MONICA BEAMER had torn ligaments in her ankle that caused her
to limp after Defendant BOB SAINTILIEN. _

28. Defendant BOB SAINTILIEN put Plaintiff MONICA BEAMER in his patrol car and drove
Plaindff MONICA BEAMER to the Miami-Dade County jail, the Turner Guilford Knight
facility (hereinafter “TGK”).

29. While driving Plainiffé MONICA BEAMER to TGK, Defendant BOB SAINTILIEN
accelerated quickly, braked sharply, and changed lanes abruptly, all of which caused Plainuff
MONICA BEAMER to be knocked about the backseat and thrown against the seatbelt.

30. When they arrived at TGK, Defendant BOB SAINTILIEN parked his patrol vehicle and
remained parked there for hours, during which time Plaintiff MONICA BEAMER repeatedly
asked Defendant BOB SAINTILIEN to use the bathroom; Defendant BOB SAINTILIEN
repeatedly denied Plainuff MONICA BEAMER the use of the bathroom and told her to “do
what you need to do.”

31. Defendant BOB SAINTILIEN imprisoned Plaintiff MONICA BEAMER in his police car
for over three (3) hours before finally processing her into TGK; during this time, Plaintiff
MONICA BEAMER’s family drove by and inquired of Defendant BOB SAINTILIEN where
Plainuff MONICA BEAMER would be released from jail once she was processed in and
released.

32. While being processed into TGK, employees and/or agents of the Florida Department of
Corrections took Plainuff MONICA BEAMER’s vitals and determined that her blood
pressure was too high to allow her into TGK and that she would have to go to the hospital
and reccive medical treatment.

33. Defendant BOB SAINTILIEN told Plaintiff MONICA BEAMER that if she did not calm
down enough to lower her blood pressure to the level chat TGK would accept her then he,
Defendant BOB SAINTILIEN, would drive her to the hospital in a purposefully slow manner
that would exacerbate Plaintiff MONICA BEAMER’s waiting mother’s distress.

34. Plaintiff MONICA BEAMER was eventually processed into TGK and released on bail some

time thereafter.
Case 1:19-cv-24408-CMA Document 1-2 Entered on FLSD Docket 10/25/2019 Page 6 of 21

35. Defendant BOB SAINTILIEN arrested and instituted a criminal proceeding against Plainuff
MONICA BEAMER for Resisting an Officer with Violence pursuant to Fla. Stat. §843.01,
Failure to Obey a Police Officer pursuant to Fla. Stat. § 316.072(3), Knowingly Driving with
a Suspended License pursuant to Fla. Stat. § 322.34(2)(a), Unreasonably Loud Horn pursuant
to Fla. Stat. §316.721 (2), and Improper Lane Usage pursuant to Fla. Stat. § 316.089.

36. On March 10", 2017, the Miami-Dade State Attorney’s Office took No Action on the felony
case, (F17002799) against Plaintiff MONICA BEAMER.

37. On March 15", 2017, the misdemeanor, criminal traffic, and criminal traffic cases (A7IA1KE,
ATIA1HE, A7IA1JE, and A7IA1IE) against Plaintiff MONICA BEAMER were dismissed.

COUNT I- ICIOUS PROSECUTIO DER 42 U,S.C.
DEFENDANT BOB SAINTILIEN, INDIVIDUALLY AND IN HIS OFF L
CAPACITY

38. Plaintiff MONICA BEAMER realleges paragraphs 1-37 and incorporates them as if fully set
forth herein.

39. Defendant BOB SAINTILIEN, commenced a legal proceeding in the criminal circuit court
of the State of Florida against Plainiff MONICA BEAMER by arresting her and charging
her with (1) a felony of the 3“ degree, Resisting an Officer With Violence to His Person (Fla.
Stat. § 843.01), (2) a 2" degree misdemeanor, Failure to Obcy A Police Officer (Fla. Stat. §
316.072), (3) Knowingly Driving with a Suspended License (Fla. Stat. § 322.34), (4) Loud
Horn (Fla. Stat. § 316.271), and (5) Improper Lane Usage (Fla. Stat. § 316.089).

40. The Felony charge of Resisting an Officer With Violence to His Person, Miami-Dade Case
No. F17002799, was “No Actioned” before the State Attorney filed an information;
meaning the State Attorney dismissed the felony charge against Plaintiff MONICA
BEAMER.

41, The misdemeanor and traffic charges referenced in paragraph 37 & 39 were all dismissed by
the State Attorney’s Office (case numbers A7IAIKE, A7IAIHE, A7IAIJE, and A7IA1IE).

42. Defendant BOB SAINTILIEN had no probable cause to arrest Plaintiff MONICA
BEAMER for Resisting an Officer With Violence to his Person because Plainuff MONICA
BEAMER followed Defendant BOB SAINTILIEN’s every command and neither offered

him violence nor attempted to do so.
Case 1:19-cv-24408-CMA Document 1-2 Entered on FLSD Docket 10/25/2019 Page 7 of 21

43.

45.

46.

47.

48.

49.

50.

51.
52.

Defendant BOB SAINTILIEN had no probable cause to arrest Plaintiff MONICA
BEAMER for Knowingly Driving With a Suspended License because Plaintiff MONICA
BEAMER did not have knowledge that her license had been suspended.

. Defendant BOB SAINTILIEN had no probable cause to arrest Plaintiff MONICA

BEAMER for Failure to Obey a Police Officer because Plainiff MONICA BEAMER
obeyed all of Defendant BOB SAINTILIEN’s commands.

Defendant BOB SAINTILIEN had no probable cause to arrest Plaintiff MONICA
BEAMER for Improper Lane Usage because (1) her vehicle’s tire was not on a yellow line
and (2) she was at a complete stop when Defendant BOB SAINTILIEN allegedly observed
her vehicle’s tire on a yellow lane line.

Defendant BOB SAINTILIEN had no probable cause to arrest Plaintiff MONICA
BEAMER for Unreasonably Loud Horn (a violation of Florida Statute § 316.271) because
(1) Plaintiff MONICA BEAMER only honked her vehicle’s horn once, (2) her vehicle’s
horn did not, nor was it alleged to have, emit “an unreasonably loud or harsh sound” as
required by statute, and (3) Fla. Stat. § 316.271 does not contain a provision prohibiting
excessive honking.

Defendant BOB SAINTILIEN commenced the criminal proceedings against Plaintiff
MONICA BEAMER out of spite, ill will, and malice.

Defendant BOB SAINTILIEN kept Plaintiff MONICA BEAMER in his police car, with no
food, no water, and no bathroom breaks, for hours longer than necessary in order to punish
her.

Defendant BOB SAINTILIEN commenced the felony prosecution against Plaintiff
MONICA BEAMER out of malice.

Defendant BOB SAINTILIEN commenced the misdemeanor and criminal traffic judicial
proceedings against Plaintiff MONICA BEAMER out of malice.

Defendant BOB SAINTILIEN arrested Plaintiff MONICA BEAMER out of malice.

As a direct and proximate result of Defendant BOB SAINTILIEN’s acuons described in
this Count, Plaintiff MONICA BEAMER has suffered grievous damages: Plaintiff
MONICA BEAMER is a Special Assistant United States Attorney (hereinafter “SAUSA”)
and Immigration and Customs Enforcement (hereinafter “ICE”) and has been brought into
public scandal with great humiliation and damage to her reputation and has suffered

deprivation of her liberty and freedom, severe mental and emotional suffering arising from
Case 1:19-cv-24408-CMA Document 1-2 Entered on FLSD Docket 10/25/2019 Page 8 of 21

fear of incarceration and the humiliation, shame, embarrassment, and disgrace from
detention, interrogation, arrest, booking, fingerprinting, and search of her body, having to
pay a criminal defense attorney to defend her, bodily injury resulting in physical pain and
suffering and diminished health, mental pain and suffering, loss of the capacity for the
enjoyment of life, the expense of medical and psychological care and treatment, loss of
earnings, loss of earning potential, and diminution and loss of the ability to carn money
which are either permanent or continuing to this day and are likely to continue into the

future.

WHEREFORE, Plaintiff MONICA BEAMER demands judgment for damages against
Defendant BOB SAINTILIEN, in both his individual and official capacity, for compensatory
damages, special damages, costs of this action, and attorney’s fees, pursuant to 42 U.S.C. § 1983 and

1988, and demands trial by jury on all issues so triable.

COUNT IJ - FALSE ARREST AND FALSE IMPRISONMENT UNDER 42 U.S.C. § 1983
AGAINST DEFENDANT BOB SAINTILIEN, INDIVIDUALLY AND IN HIS
OFFICIAL CAPACITY

53. Plaintiff MONICA BEAMER realleges paragraphs 1-37 and incorporates them as if fully set
forth herein.

54. When Defendant BOB SAINTILIEN detained, arrested, and imprisoned Plainuff
MONICA BEAMER, it was contrary to Plainuff MONICA BEAMER’s will.

55. Defendant BOB SAINTILIEN’s detention, arrest, and imprisonment of Plainuff MONICA
BEAMER was unlawful for the reasons set forth in paragraphs 42 — 46; Plainaff hereby
realleges paragraphs 42-46 and incorporates them as if fully set forth herein.

56. As a direct and proximate result of Defendant BOB SAINTILIEN’s actions described in
this Count, Plaintiff MONICA BEAMER has suffered grievous damages: Plaintiff
MONICA BEAMER is a Special Assistant United States Attorney (hereinafter “SAUSA”)
and Immigration and Customs Enforcement (hereinafter “ICE”) and has been brought into
public scandal with great humiliation and damage to her reputation and has suffered
deprivation of her liberty and freedom, severe mental and emotional suffering arising from
fear of incarceration and the humiliation, shame, embarrassment, and disgrace from
detention, interrogation, arrest, booking, fingerprinting, and search of her body, having to

pay a criminal defense attorney to defend her, bodily injury resulting in physical pain and
Case 1:19-cv-24408-CMA Document 1-2 Entered on FLSD Docket 10/25/2019 Page 9 of 21

suffering and diminished health, mental pain and suffering, loss of the capacity for the

enjoyment of life, the expense of medical and psychological care and treatment, loss of
earnings, loss of earning potential, and diminution and loss of the ability to earn money
which are either permanent or continuing to this day and are likely to continue into the

future.

WHEREFORE, Plaintiff MONICA BEAMER demands judgment for damages against

Defendant BOB SAINTILIEN for compensatory damages, special damages, costs of this action,

and attorney’s fees, pursuant to 42 U.S.C. § 1983 and 1988, and demands trial by jury on all issues so

triable.

COUNT II - INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS AGAINST

DEFENDANT BOB SAINTILIENT, INDIVIDUALLY AND IN HIS OFFICIAL

 

57.

58.

59.

60.

61.

CAPACITY

Plaintiff MONICA BEAMER tealleges paragraphs 1-37 and incorporates them as if fully set
forth herein.

Defendant BOB SAINTILIEN purposefully and intentionally arrested and imprisoned
Plaintiff MONICA BEAMER for Resisting an Officer With Violence without a basis in law
or probable cause.

Defendant BOB SAINTILIEN purposefully and intentionally arrested Plainuff MONICA
BEAMER for Knowingly Driving with a Suspended License, Failure to Obey a Police
Officer, Improper Lane Usage, and Excessively Loud Horn all without a basis in law or
probable cause.

Defendant BOB SAINTILIEN purposefully and intentionally kept Plaindff MONICA
BEAMER imprisoned in his police car for hours for no legitimate reason.

Defendant BOB SAINTILIEN’s behavior in intentionally arresting and imprisoning Plainuff
MONICA BEAMER without a legal basis is especially egregious and outrageous because he
is an officer of the law who is sworn to protect the public and uphold the rule of law; our
society bestows power, privilege, and prestige upon officers of the law like Defendant BOB
SAINTILIEN, and in return, our society expects a corresponding conscientiousness and
responsibility. Defendant BOB SAINTILIEN went about his duties with a disregard for his

responsibility to the public and his duty to protect and serve. That a law enforcement officer
Case 1:19-cv-24408-CMA Document 1-2 Entered on FLSD Docket 10/25/2019 Page 10 of 21

62.

purposefully breaks the law should be regarded as odious and intolerable in a civilized
society.

As a direct and proximate result of Defendant BOB SAINTILIEN’s actions described in
this Count, Plaintiff MONICA BEAMER has suffered grievous emotional distress and
damages: Plainuff MONICA BEAMER is a Special Assistant United States Attorney
(hereinafter “SAUSA”) and Immigration and Customs Enforcement (hereinafter “ICE”) and
has been brought into public scandal with great humiliation and damage to her reputation
and has suffered deprivation of her liberty and freedom, severe mental and emotional
suffering arising from fear of incarceration and the humiliation, shame, embarrassment, and
disgrace from detention, interrogation, arrest, booking, fingerprinting, and search of her
body, having to pay a criminal defense attorney to defend her, mental pain and suffering,
loss of the capacity for the enjoyment of life, the expense of medical and psychological care
and treatment, loss of earnings, loss of earning potential, and diminution and loss of the
ability to earn money which are either permanent or continuing to this day and are likely to

continue into the future.

WHEREFORE, Plainuff MONICA BEAMER demands judgment for damages against

Defendant BOB SAINTILIEN for compensatory damages, special damages, costs of this action and

demands trial by jury on all issues so triable.

63.

64.

65.

— DEF TION ST DEFEND. BOB SAINTIL.
INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY

Plaintiff MONICA BEAMER realleges paragraphs 1-37 and incorporates them as if fully set
forth herein.

Defendant BOB SAINTILIEN published a document concerning his interaction with
Plaintiff MONICA BEAMER that is and was available to the public in the form of an arrest
report.

The arrest form contained a slew of false statements, including but not limited to (1) the
allegation that Plainuff MONICA BEAMER honked her vehicle’s horn when Defendant
BOB SAINTILIEN walked away from Plaintiff MONICA BEAMER’s vehicle, (2) the
allegation that Plainuff MONICA BEAMER refused to pull off the road upon Defendant
BOB SAINTILIEN’s order, (3) the allegation that Plaintiff MONICA BEAMER remained
close to Defendant BOB SAINTILIEN’s police car after Defendant BOB SAINTILIEN’s
Case 1:19-cv-24408-CMA Document 1-2 Entered on FLSD Docket 10/25/2019 Page 11 of 21

66.

67.

68.

69.

order for Plaintiff MONICA BEAMER to leave the accident scene, and (4) the allegation
that Plainiff MONICA BEAMER, while Defendant BOB SAINTILIEN had handcuffed
her and was walking her to his police vehicle, refused to walk to the police vehicle.
Defendant BOB SAINTILIEN knew that the statements he made in the arrest form were
false because he was present for the interaction that he detailed in the report.

As a direct and proximate result of the false statements that Defendant BOB SAINTILIEN
published in his arrest form, Plaintiff MONICA BEAMER has been brought into public
scandal with great humiliation and damage to her reputation and has suffered deprivation of
her liberty and freedom, severe mental and emotional suffering arising from fear of
incarceration and the humiliation, shame, embarrassment, and disgrace from detention,
interrogation, arrest, booking, fingerprinting, and search of her body, mental pain and
suffering, loss of the capacity for the enjoyment of life, the expense of medical and
psychological care and treatment, loss of earnings, and diminution and loss of the ability to
earn money which are either permanent or continuing to this day and are likely to continue
into the future.

The false statements that Defendant BOB SAINTILIEN published in his arrest form are
defamatory in that they portray Plaintiff MONICA BEAMER as a person who believes
herself above the law, flouts orders from the law enforcement officers, and is a criminal.
The implications listed in the preceding paragraph are all false: Plainuff MONICA
BEAMER is courteous, respectful, and an upstanding member of society; Plainuff
MONICA BEAMER is, in fact, a law enforcement officer herself, as a SAUSA and ICE
attorney. Plaintiff MONICA BEAMER is not a criminal and she obeys commands and

orders from law enforcement officers.

WHEREFORE, Plaintiff MONICA BEAMER demands judgment for damages against

Defendant BOB SAINTILIEN for compensatory damages, special damages, costs of this action and

demands trial by jury on all issues so triable.

COUNT V- NEGLIGENT TRAINING/SUPERVISION AGAINST DEFENDANT

70.

STATE OF FLORIDA AND DEFENDANT FLORID, G ROL

Plainitf MONICA BEAMER realleges paragraphs 1-37 and incorporates them as if fully set

forch herein.
Case 1:19-cv-24408-CMA Document 1-2 Entered on FLSD Docket 10/25/2019 Page 12 of 21

71. Defendant STATE and Defendant FHP employ law enforcement officers in that are tasked
with enforcing the laws of the State of Florida.

72. Defendant BOB SAINTILIEN was, at all times material to this action, a law enforcement
officer employed by Defendant FHP.

73. Defendant STATE and Defendant FHP have a duty to properly train and supervise its law
enforcement officers in the laws they are tasked with enforcing, in how to properly and
respectfully interact with the public whom they are ostensibly serving, telling the truth in
their arrest reports, and how to determine the appropriate crimes to charge when arresting
persons.

74. Asa direct and proximate result of Defendant STATE’s and Defendant FHP’s failures to
properly train and supervise its law enforcement officers, Defendant BOB SAINTILIEN
falsely arrested Plaintiff MONICA BEAMER for crimes that she did not commit and that
Defendant BOB SAINTILIEN had no basis or probable cause to believe that she did
commit.

75. As a direct and proximate result of Defendant STATE’s and Defendant FHP’s conduct
described in this count, Plaintiff MONICA BEAMER has been brought into public scandal
with great humiliation and damage to her reputation and has suffered deprivation of her
liberty and freedom, severe mental and emotional suffering arising from fear of incarceration
and the humiliation, shame, embarrassment, and disgrace from detention, interrogation,
arrest, booking, fingerprinting, and search of her body, mental pain and suffering, loss of the
capacity for the enjoyment of life, the expense of medical and psychological care and
treatment, loss of earnings, and diminution and loss of the ability to earn money which are

either permanent or continuing to this day and are likely to continue into the future.

WHEREFORE, Plaintiff MONICA BEAMER demands judgment for damages against
Defendant STATE OF FLORIDA and Defendant FHP for compensatory damages, special

damages, costs of this action and demands trial by jury on all issues so triable.
PRAYER FOR RELIEF

WHEREFORE, Plaintiff MONICA BEAMER, individually demands a trial by jury and
judgment against both Defendant BOB SAINTILIEN, both individually and in his official capacity,
Defendant STATE OF FLORIDA, and Defendant FLORIDA HIGHWAY PATROL for special

damages, damages for past, present, and future medical, psychiatric, and psychological expenses,
Case 1:19-cv-24408-CMA Document 1-2 Entered on FLSD Docket 10/25/2019 Page 13 of 21

compensatory damages, exemplary and punitive damages, pain and suffering, and impairment of
future earning capacity, together with attorney’s fees and the costs of this suit and such other relief

as the court may deem just and proper.

Respectfully Submitted,

CORNISH HERNANDEZ GONZALEZ, PLLC
Attorney for the Plaintiff

2525 Ponce de Leon Blvd.

Suite 300

Coral Gables, FL 33134

Phone: (305)501-8021

Fax:  (786)292-2934

Email: Ceornish@chelawyers.com
Service:Service@cholawyers.com
Lsl Albert “Cant” Cornish TV

Albert “Cam” Cornish IV, Esq.
Florida Bar No. 101663
Case 1:19-cv-24408-CMA Document 1-2 Entered on FLSD Docket 10/25/2019 Page 14 of 21

EXHIBIT A
Case 1:19-cv-24408-CMA Document 1-2 Entered on FLSD Docket 10/25/2019 Page 15 of 21

Eri

 
19-cv-24408-CMA Document 1-2 Entered on FLSD Docket 10/25/2019 Page 16 of 21

Case 1

eubiS WARY Cl
Subs UNpY CI

 

 

 

 

 

oe
fe eae:

 
19-cv-24408-CMA Document 1-2 Entered on FLSD Docket 10/25/2019 Page 17 of 21

Case 1

 

 

 

+
Case 1:19-cv-24408-CMA Document 1-2 Entered on FLSD Docket 10/25/2019 Page 18 of 21

 

€S06-000-20-0ES4 NSd SLOZ AINC ‘p LOE ULOy Sa

(GOSS 2040 CR ELECT EPE T

TIET hebO TOOO OESD 2toe
GOTE] SO;Ales Woy s9jSLrA71) JEqUETN Bogs “ZS

 

 

 

fF sna UGEY ORSALIOG
: Asanzeg payoasey ON Juaagog pause peyy pansy;
(  CORPULyLOSesnBUBg E+ PEW Pamsuy .,,
) mR UORBULEUOD aumqeUbig Cy AMMIRG peyigsay (seanag U0 790809
b SRPUL UY AsBAROG] UO 3e8geD C1]
20} day Lurgey 65 ——Aueawog peansay ey poumed 5
| CemNSOY fey ABAHOG . REN poynsed ©]
, Wey PaxsisOoy O] Sena parasoy areeubis inpy O
f wu POY Ramsey — Sah ee
= =

vibe nw

—
ON Ts snore ssauppe Aueanep ssyue ‘Sa,

se, CJ ef LUSH WY JUeua}IP SSaIppe AIBAHED Sj d

bP OPPC OPCS LBLL COVE CESE

A IV

S

 

 

eCE pe

boy 2»? > Bndy aaret

f mi rg “PAL VON
vie] ond, Grad | ave o> :

\ fro yb })

a potnwpy cc, 2

 

 

ABANEG JO BI8Q °4 |

 

POL EERE IE ELT GMT LENE OE

 

 

 

 

 

“spuuad aoeds }} }U01} 9u} UO 40
Sosidjew Sy Jo YOR ety O} pIeS SIL UOenY »

"NOA 0} PUBS OLY WINjaU UBD Om YeLy OS
GSIBAGI BU} UO SSaippe pue eeu unOd }UUd @

"E pue 'Z ‘| Susy sjaldwo5 »
Case 1:19-cv-24408-CMA Document 1-2 Entered on FLSD Docket 10/25/2019 Page 19 of 21

ULeedeceqeeng tC epeed fret pe tate ttre prep

 

“eee Ee ete

LEE YA 521979 yen
ODE af 1O¢
FG voor oh PY SESE
: sz Za (OND wey

 

 

 

 

 

 

SOAS JEISOg
' @eXOQ SIY} Ul avtdlZ PUue ‘ssaJppe ‘guueu Inod yuud QeSeald uapuas , ® SOJEYS PoUH
Th Shhe SheS TLTT AB OSE
: OL-S ON WWad

sdsn

pled see4 9 aBelsog
JEW SSBID-3S4l4

 

 

 

 

1]
I

as sanmecesseranes STA HAOR IER CRANE salar

 

   

 
19-cv-24408-CMA Document 1-2 Entered on FLSD Docket 10/25/2019 Page 20 of 21

Case 1

 

 

 

 

 

 

 

 

 

 

 

 

Sar

 

 
19-cv-24408-CMA Document 1-2 Entered on FLSD Docket 10/25/2019 Page 21 of 21

Case 1

 

 

 

 

 

 

 

 

 

 

 

 
